PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/963,129
Filing Date: 17 Jul 2020
Appellant(s): Hussmann Corporation



__________________
Aaron K. Nodolf
MICHAEL BEST & FRIEDRICH LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Initially, the Appellant argues that Sherman “is silent about where the power source is located” but Sherman is not relied upon to teach a power sources embedded in the flexible material. Lin is relied upon to teach a power source (240) that is embedded in the flexible material (Figs. 6 and 6-1). To this interpretation, the Appellant argues that “the battery 240 of Lin is not embedded in any material.” The Cambridge Dictionary defines “embedded” as “fixed into the surface of something” (https://dictionary.cambridge.org/us/dictionary/english/embedded). As can clearly be seen in both Figs. 6 and 6-1, battery (240) is clearly fixed into the lower surface of flexible material (200; Figs. 2 through 6-1). The Appellant does not provide any evidence, definition, or clarity in the Brief as to why it is unreasonable to interpret Lin as teaching the battery (240) is embedded/fixed into the surface of the flexible material (200). See the marked-up Figs. 6 and 6-1 of Lin below as further evidence that Lin teaches the battery 240 is fixed into the lower surface of the flexible material 200 via a recessed area inside of the lower surface, thus meeting the claim language and the explicit definition of “embedded” (see below):

    PNG
    media_image2.png
    698
    1133
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    596
    1130
    media_image3.png
    Greyscale

	Starting at the bottom of page 7 of the Brief and continuing to the top of page 8, the Appellant makes a couple arguments directed towards Sherman. First, the Appellant argues that items 3041-3046 are a marketing strip and not a “luminaire housing”. The Examiner argues that items 3041-3046 are both a marketing strip and a luminaire housing. A “luminaire” is defined as “a complete lighting unit” (https://www.merriam-webster.com/dictionary/luminaire). The Appellant seems to be arguing that only the lightguide is reasonably interpreted as the luminaire housing. But contrary to the Appellant’s argument, the lightguide (3047) functions as a portion of the lighting unit and the Examiner reasonably interprets both the light source (3048) and the lightguide to form a “complete lighting unit” i.e. a luminaire. A lightguide is known in the art as a type of lens that is especially useful with point light sources to more evenly broadcast the light emitted from the point light sources (see: paragraphs 4 and 130 of Sherman). A light source plus its lens is reasonably interpreted as a lighting unit/luminaire. One would not interpret the filament of an incandescent light bulb as a complete light unit/luminaire. One would not interpret an incandescent light bulb’s bulb-lens as the luminaire’s housing. Rather, one would interpret the light producing filament together with the bulb-lens as a complete light unit/luminaire, just as the point light source 3048 and lightguide/lens 3047 of Sherman is interpreted as the complete light unit/luminaire. In the incandescent light bulb example, the light fixture that holds the complete light unit/luminaire would reasonably be interpreted as the luminaire housing, just as the marketing strip is interpreted as the housing that holds the point light source 3048 and lightguide/lens 3047 (i.e. “luminaire”). Therefore, the items (3041-3046) that house the luminaire (3047 and 3048) are reasonably interpreted as the luminaire housing (3041-3046).
Also, in the section starting at the bottom of page 7 of the Brief and continuing to the top of page 8, the Appellant argues the luminaire housings/marketing strips of Sherman “are not configured to flex to conform to a non-planar surface.” The Appellant and Examiner are in agreement that the luminaire housing/marketing strip does “accommodate the thickness of the shelf” and is “‘slightly flexible’”, as the Appellant explicitly admits in this section. Initially it is pointed out that there is no quantitative value for flexibility in the claim language and therefore “slightly flexible” is inherently “flexible”. Further, as is shown in Fig. 24b of Sherman, the luminaire housing (3041-3046) has flexed to conform to the exact thickness of the shelf (3049) in order to “accommodate the thickness of the shelf.” The Appellant has not claimed a dimension or profile of the front surface to which the luminaire housing must conform, just that “the one or more flexible materials are flexible to conform to the non-planar front surface”. In this case, Sherman explicitly teaches one or more flexible materials are flexible to conform to the thickness of the front surface, as the Appellant admits in this section of the Brief. Merriam-Webster defines “conform” as “to give the same shape, outline, or contour” (https://www.merriam-webster.com/dictionary/conform) and in this case the luminaire housing (3041-3046) has flexed to the exact same contour/thickness as the front surface of the shelf (3049), and therefore reads on the “conform” language. Also note that Dictionary.com defines “contour” as “the outline of a figure or body; the edge or line that defines or bounds a shape or object” (https://www.dictionary.com/browse/contour) as evidence that the thickness shown in Fig. 24b of Sherman meets the explicit definition for “contour” and therefore supports the Examiner’s interpretation of “conform”. 
In this section the Appellant pointed out features of Sherman that are reasonably interpreted as reading on all of this portion of claim 1, except for the front surface being “non-planar”, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sherman does teach non-planar shapes (paragraph 248) and Lin teaches a non-planar front surface (Fig. 2). While it is reasonably interpreted that Sherman does teach a luminaire housing (3041-3046) that will flex to the exact same contour/thickness (i.e. “conforms”) as the front surface of Lin (Fig. 2), the combination goes even further in that Lin even teaches the flexible material (200) flexing to conform to an arcuate profile shape of the front surface (Fig. 2) [even though this feature is not explicitly claimed].
In the second paragraph of page 8 of the Brief, the Appellant argues that the luminaire housing/marketing strip of Sherman “is not flexible to conform to a particular shape of the shelf.” The Examiner agrees, and again points out that conforming to a shape is not required by the claims nor the explicitly definition of “conform”. Only a same contour (i.e. thickness) is required to meet the definition of “conform”. This argument helps to underline the language the Appellant is reading into the claims without explicitly claiming these features. 
In summary of this section, there are at least three reasonable interpretations of how Sherman in view of Lin teaches “the one or more flexible materials are flexible to conform to the non-planar front surface.” First, is that Sherman teaches flexing to conform to the thickness contour of the front surface in Fig. 24b, while also contemplating non-planar shapes in paragraph 248. Second, upon combination of Sherman and Lin, the flexing of Sherman would conform to the thickness contour of the front surface of Lin. Third, Lin teaches the one or more flexible materials are flexible to conform to the entire front profile of the non-planar front surface (even though this feature is not claim). 
At the bottom of Page 8 of the Brief, the Appellant argues that “Lin teaches a flexible light board that is installed into a rigid housing.” Contrary to the Appellant’s arguments, Lin’s housing (200) is explicitly taught to be flexible. In Figs. 2, 5, 7, and 10 (all of which employ housing 200), the housing (200) is show to flex from a straight orientation to a curved orientation. Further, column 6, lines 40-46, teaches the “flexibility provides and facilitates mounting of the same in the curved portion 113 of the chair body and the plastic strip 200 can be press-fitted within the retention channel 114 formed in the peripheral edge of the curved portion 113 of the chair body.” In light of Figs. 2, 5, 7, and 10, the housing (200) is taught to be flexed from the straight orientation (Figs. 5, 7, and 10) in order to be press-fit into the curved portion 113 as is shown in Fig. 2. But even further, the flexible housing (200) is shown in Figs. 3 and 4 to be flexible in yet ANOTHER way in order to mate the dovetail shape of the flexible housing (200) with the retention channel (114). This other flexibility is inherently required for the press-fit dovetail mounting shown in Figs. 3 and 4 and taught in column 6, lines 40-46. The Appellant provides no evidence that item 200 is a “rigid housing” and there is ample evidence in Lin that item 200 is indeed flexible. The Appellant seems to be misconstruing the flexible material as the chair body rather than the flexible material 200, even though the Examiner’s interpretation is that item 200 is the flexible material and the chair body comprises the “front surface” of claim 1. 
As for claim 4, the Appellant reiterates the arguments addressed above. The Appellant argues that the features of Sherman “slightly flex to conform to top and bottom surfaces of a shelf (e.g., to account for the thickness of the shelf).” And again, as is discussed above, slightly flexing is still flexing and the thickness of the shelf is a contour of the front surface and conforming to that contour is still conforming. In this section, the Appellant does not specifically address the flexing to conform that is taught by Lin (all of which is pointed out and addressed above). Further, in order to for items 3044 and/or 3043 to ““slightly flex to conform to top and bottom surfaces of a shelf” they must first slightly flex to conform to the thickness of the front surface as the luminaire housing is slid onto the shelf. Further note, the top and bottom surfaces have the exact same thickness at the front surface in Fig. 24b. 
As for claim 6, the Appellant seems to be arguing that the Examiner has interpreted the price tag support (3009, 3010) to be flexible because the luminaire housing is coupled to a flexible lightguide (3011). The Appellant argues “the marketing strip of Sherman is not coupled to a LED portion of a luminaire – lightguide with LEDs is coupled to the marketing strip.” The Appellant is misconstruing the Examiner’s interpretation and the explicit teachings of Sherman. Specifically, the Examiner has pointed to the marketing strip of Fig. 20b to teach price tag support (3009 and 3010) and provided Graham vs John Deere steps to add these features to the marketing strip taught in the embodiment shown in Fig. 24a-24b. The Examiner has further pointed to Fig. 24b and paragraphs 246 and 248 to show that Sherman explicitly teaches the marketing strip is made up of a single flexible plastic material. In paragraph 246, Sherman explicitly states “securing sections 3043 and 3044 can be slightly flexible” (note that “slightly flexible” is inherently “flexible”) and paragraph 248 teaches that “the components of the marketing strip can be implemented with a transparent or translucent plastic material”. Paragraphs 246 and 248 of Sherman explicitly teach all of the components marketing strip are a single flexible material. Further, the cross-sections of Figs. 20b and 24b also obviously imply a single material. 
As for the Appellant’s argument that “the Examiner disregards or ignores Appellant’s claimed limitation that ‘each of the LED portion and the price tag support is from of material that is inherently flexible’”, the Examiner strongly disagrees. As is discussed above, the Examiner has clearly laid out a reasonable interpretation of the price tag support formed of material that is inherently flexible. As for the LED portion formed of a material that is inherently flexible, the Examiner points out that this claim limitation is an exact duplication of the limitations of claim 5. The Examiner has already addressed this limitation in the rejection of claim 5 (see: column 5, lines 31-39 of Lin) and in the rejection of claim 6 from the Final Rejection mailed 21 December 2021 the Examiner explicitly points to the discussion in the “above” sections (which includes the rejection of claim 5). No feature of claim 6 has been disregarded or ignored. 
With respect to claim 10, the Appellant lays out the same arguments that are addressed above with regard to the embedded power source and the conforming to a non-planar surface. For the same reasons as are laid out above, the Examiner has reasonably interpreted Sherman in view of Lin to obviously teach these features. 
As for claim 14, see the discussion of claim 6 above. 
With respect to claim 18, the Appellant lays out the same arguments that are addressed above with regard to the embedded power source and the conforming to a non-planar or different-shaped surface. For the same reasons as are laid out above, the Examiner has reasonably interpreted Sherman in view of Lin to obviously teach these features. 
As for claim 19, the Appellant again argues that the marketing strip of Sherman is not a luminaire housing, while the Examiner contends that because the marketing strip houses a luminaire, the marketing strip is reasonably interpreted as a luminaire housing (see the second paragraph in “(2) Response to Arguments” above). The Appellant also argues that the arms are not “releasably attachable to a planar surface or a non-planar surface.” First it is noted that “attachable” is functional language, and the arms (3043 and 3044) of Sherman are capable of being attached to the planar surface (3049 of Sherman) and are capable of being attached in the exact same manner to the non-planar surface of chart (110 of Lin) because the arms are slightly flexible to conform to the thickness of 110 of Lin. Even further, these features are not BOTH positively recited. Because of the Appellant’s broad language choice of “or”, the arms (3043 and 3044) of Sherman are only required to be attachable to one of the planar surface OR the non-planar surface to meet the claim language, and Fig. 24b explicitly shows this. 
As for claim 22, the Appellant is reiterating the flexible material argument that is addressed in depth in the discussion of claims 1, 4, and 6 above. The Appellant also reiterates the argument that the marketing strip of Sherman is not a luminaire housing, while the Examiner contends that because the marketing strip houses a luminaire, the marketing strip is reasonably interpreted as a luminaire housing (see the second paragraph in “(2) Response to Arguments” above).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


William J Carter
/WILLIAM J CARTER/Primary Examiner, Art Unit 2875      

                                                                                                                                                                                                  
Conferees:
/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875       

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                           
                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.